In an action to recover *524damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Nelson, J.), entered March 19, 2007, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendant’s motion for summary judgment dismissing the complaint is denied.
In response to the defendant’s showing of his entitlement to summary judgment dismissing the complaint, the plaintiffs raised a triable issue of fact as to whether the defendant was negligent and, if so, whether his actions were a proximate cause of the accident (see Exime v Williams, 45 AD3d 633 [2007]; Croce v Budget Rent-A-Car Corp., 7 AD3d 748 [2004]; Siegel v Sweeney, 266 AD2d 200, 202 [1999]). Accordingly, the motion for summary judgment should have been denied (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Mastro, J.P., Skelos, Florio and Dickerson, JJ., concur.